444 F.2d 255
PRESCOTT-LANCASTER CORP., Plaintiff-Appellant,v.Paul WARREN, Ind., and as Trustee, et al., Defendants-Appellees.
No. 71-1149.
United States Court of Appeals, Fifth Circuit.
June 21, 1971.

Edward A. Perse, Carey, Dwyer, Austin, Cole & Selwood, P.A., Miami Fla., attorneys for appellant.
Cypen & Nevins, Harris J. Buchbinder, Miami Beach, Fla., for appellees.
Appeal from the United States District Court for the Southern District of Florida; Peter T. Fay, District Judge.
Before JOHN R. BROWN, Chief Judge, GEWIN and MORGAN, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1

1
See Haas v. Jefferson National Bank of Miami Beach, 5 Cir., 1971, 442 F.2d 394.



1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966